Citation Nr: 0313063	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  00-03 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a higher evaluation for service-connected 
chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active duty service from January 1990 to May 
1990, and from December 1990 to March 1991.  This matter 
comes before the Board of Veterans' Appeals (BVA or Board) on 
appeal from a March 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted service connection for chronic fatigue 
syndrome (CFS), and assigned a 10 percent evaluation, 
effective in November 1995.  The veteran appealed the issue 
of entitlement to a higher evaluation, and in August 2001, 
the Board remanded the claim for additional development.  


FINDINGS OF FACT

1.  For the period from November 6, 1995 to April 13, 2000, 
the veteran's CFS is productive of periodic complaints that 
included joint pain and stiffness, and fatigue; her CFS 
symptoms are not shown to be nearly constant and restrict 
routine daily activities by less than 25 percent of the pre-
illness level, or; that they wax and wane, resulting in 
periods of incapacitation of at least two but less than four 
weeks total duration per year.  

2.  As of April 14, 2000, the veteran's CFS is productive of 
nearly constant symptoms that restrict routine daily 
activities to 50 to 75 percent of the pre-illness level; her 
CFA is not nearly constant and restrictive of her routine 
daily activities to less than 50 percent of the pre-illness 
level, nor does it wax and wane, resulting in periods of 
incapacitation of at least six weeks total duration per year.  


CONCLUSIONS OF LAW

1.  For the period from November 6, 1995 to April 13, 2000, 
the criteria for a rating in excess of 10 percent for CFS 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.88b, Diagnostic Code 6354 
(2002).  

2.  As of April 14, 2000, the criteria for a rating of 40 
percent, and no more, for CFS have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 
4.88b, Diagnostic Code 6354 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326a; see also Disabled American 
Veterans v. Sec' y of Veterans Affairs , Nos. 02-7304, -7305, 
-7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003); 
VAOPGCPREC 1-2003 (May 21, 2003).  For the reasons provided 
below, the Board finds that its consideration of the 
regulations do not prejudice the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's March 1999 rating decision that the 
evidence did not show that the criteria for an evaluation in 
excess of 10 percent had been met for her service-connected 
CFS.  That is the key issue in this case, and the rating 
decision, statement of the case (SOC), and a supplemental 
statement of the case (SSOC) informed the appellant of the 
evidence needed to substantiate her claim.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
the appellant has been informed of the information and 
evidence needed to substantiate this claim and that VA has 
complied with its notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC), as well as VA medical records.  In addition, 
the veteran has been afforded an examination for the 
disability in issue.  In a letter from the RO, dated in 
August 2002, and in a November 2002 SSOC, she was informed of 
the VCAA, and of the types of evidence which may be probative 
of her claim.  Specifically, in the letter she was informed 
that, pursuant to the Board's August 2001 remand, VA would 
make reasonable efforts to obtain relevant VA and non-VA 
treatment records, to include private medical records from 
the Tuscaloosa Physical Therapy Center.  The RO's August 2002 
letter requested that the veteran identify all pertinent 
treatment for CFS since March 2000 (i.e., since the last 
treatment reports of record) and submit signed 
authorizations.  However, a response is not of record.  Given 
the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of her duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating this claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its 
duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  


II.  Evaluation

The veteran argues that a higher evaluation for CFS is 
warranted.  A review of the transcript of her hearing, held 
in March 2000, shows that she argues that she has daily 
sluggishness, muscle aches, joint popping and stiffness, 
shortness of breath, hand swelling, redness and limited 
motion.  She states that she takes Feldene for her symptoms, 
and that she must lie down a lot.  She stated that she was 
taking physical therapy.  

In October 1991, the RO granted service connection for 
chronic fatigue syndrome, evaluated as 10 percent disabling.  
The RO assigned an effective date for service connection, and 
the 10 percent rating, of November 6, 1995.  The veteran has 
appealed the issue of entitlement to a higher evaluation.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The United States Court 
of Appeals for Veterans Claims (the Court) has observed that 
in the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

The RO has rated the veteran's chronic fatigue syndrome under 
38 C.F.R. § 4.88b, Diagnostic Code (DC) 6354.  Under DC 6354, 
chronic fatigue syndrome symptoms which wax and wane but 
result in periods incapacitation of at least one but less 
than two weeks total duration per year, or; symptoms 
controlled by continuous medication warrants a 10 percent 
evaluation.  

A 20 percent evaluation is warranted where there are CFS 
symptoms which are nearly constant and restrict routine daily 
activities by less than 25 percent of the pre-illness level, 
or; which wax and wane, resulting in periods of 
incapacitation of at least two but less than four weeks total 
duration per year.  Id.

A 40 percent disability rating is warranted where there are 
CFS symptoms manifested by debilitating fatigue, cognitive 
impairments, or other impairments such as inability to 
concentrate, forgetfulness, confusion, or a combination of 
other signs and symptoms, which are nearly constant and 
restrict routine daily activities to 50 to 75 percent of the 
pre-illness level, or; which wax and wane, resulting in 
periods of incapacitation of at least four but less than six 
weeks total per year.  Id.

The post-service medical evidence includes VA hospital, 
outpatient treatment and examination reports, dated between 
1994 and 2000.  The VA hospital and outpatient treatment 
reports show that the veteran occasionally complained of 
joint pains and cramps, or fatigue.  A September 1995 VA 
Persian Gulf Protocol examination report notes complaints of 
lost energy, and a diagnosis of chronic fatigue syndrome.  


Thereafter, treatment reports, frequently included 
assessments of chronic fatigue/chronic fatigue syndrome.  An 
October 1996 hospital report notes full ranges of motion in 
the upper and lower extremities, with joint stiffness and 
pain, but no edema.  The spine was within normal limits.  A 
neurological examination was intact.  The initial assessment 
was arthritis pains.  Subsequently dated outpatient treatment 
reports contain occasional complaints of joint pains.  
Reports, dated in February 1999, contain impressions that 
included chronic pain in spine and knees, loss of strength in 
hands intermittently.  Another report shows that the veteran 
complained of pain in her knees, back, neck and hands, as 
well as hand numbness, and that she reported that she walked 
about five miles every day.  On examination, the following 
were found to be "fine": all extremities, deep tendon 
reflexes, sensation, g/forward bending, neck range, and toe 
and heel walk.  There was mild crepitation in both knees.  
The impression was runner's knee, hip and back and possible 
carpal tunnel syndrome.  She was advised to stop running, and 
to walk.  A March 1999 report notes that an electromyography 
and nerve conduction study were normal.  Reports dated 
February 2000 and thereafter note treatment for a 
postoperative left knee.  

A July 1996 VA general medical examination report shows that 
the veteran complained of fatigue, stiff and sore muscles, 
and aching joints (to include the hands, back and hips).  On 
examination, joint movement was "essentially normal," with 
no evidence of inflammation.  The diagnoses included chronic 
fatigue syndrome.  

A report from DCH Regional Medical Center, dated in January 
2000, shows that the veteran underwent a left knee 
arthroscopy with limited debridement and a left medial 
meniscus repair.  A March 2000 report from the University 
Orthopedic Clinic indicates that the veteran was to receive 
physical therapy for her left knee.  A March 2000 letter from 
the Tuscaloosa Physical Therapy Center states that the 
veteran has received therapy for her left knee since February 
1999.  



A VA chronic fatigue syndrome examination report, dated April 
14, 2000, shows that the veteran complained of daily aching 
joints, tension in her hands, overall weakness, an inability 
to sit or lay down for very long due to stiffness, and tiring 
easily and frequently.  She complained that she could no 
longer jog, play sports, draw, cook or work due to her 
symptoms.  She stated that she made her bed, bathed and 
groomed herself, that she only drove short distances due to 
stiffness, and that she had incapacitation episodes every 
day.  On examination, deep tendon reflexes were +2 
throughout, strength was equal throughout, and there was a 
good range of motion in the extremities except that left knee 
flexion was to 110 degrees.  There was no edema.  The 
impression was CFS.  X-rays of the knees were determined to 
show DJD (degenerative joint disease).  The examiner stated 
that her subjective complaints satisfied six of the ten 
criteria for CFS, and that she was not on continuation 
medication for CFS.  The examiner further stated that the 
amount of daily routine activities appears to be reduced 50 
percent.  

The claims file contains several lay statements, to include 
two letters from the veteran's mother, and several letters 
from acquaintances of the veteran.  In several of these 
letters, the authors stated that they have observed the 
veteran's aches and pains and/or swelling.  

A.  November 6, 1995 to April 13, 2000

The Board finds that for the period from November 6, 1995 to 
April 13, 2000, the criteria for a rating in excess of 10 
percent have not been met.  There is no competent evidence 
stating that the veteran's CFS symptoms are nearly constant 
and restrict routine daily activities by less than 25 percent 
of the pre-illness level, or; that they wax and wane, 
resulting in periods of incapacitation of at least two but 
less than four weeks total duration per year.  In addition, 
the medical evidence of record does not otherwise show that 
the criteria for a rating in excess of 10 percent have been 
met.  In this regard, the evidence shows that the veteran 
stated that she walked about five miles every day and she was 
advised to quit running.  Electromyography and nerve 
conduction studies were normal.  Overall, the reports 


contain findings covering ranges of motion, deep tendon 
reflexes, sensation, and neurological functioning which do 
not appear to be of such severity and/or frequency to meet 
the criteria for a rating in excess of 10 percent.  
Accordingly, the Board finds that for the period from 
November 6, 1995 to April 13, 2000, the criteria  for a 
rating in excess of 10 percent have not been met.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  April 14, 2000 to the Present

The Board finds that as of April 14, 2000, the criteria for a 
40 percent rating have been met.  Specifically, the April 14, 
2000 VA examiner concluded that the amount of daily routine 
activities appears to be reduced 50 percent.  There is no 
competent, countervailing evidence of record.  Accordingly, 
the Board finds that a 40 percent rating is warranted.  

A rating in excess of 40 percent is not warranted.  Under 38 
C.F.R. § 4.88b, Diagnostic Code 6354, a 60 percent evaluation 
is warranted for CFS symptoms which are nearly constant and 
restrict routine daily activities to less than 50 percent of 
the pre-illness level, or; which wax and wane, resulting in 
periods of incapacitation of at least six weeks total 
duration per year.  In this case, as previously stated, the 
April 2000 VA examiner stated that the veteran's amount of 
daily routine activities appears to be reduced 50 percent.  
There are no other findings in the report warranting the 
conclusion that her symptoms are of such severity and 
frequency that they meet the criteria for a rating in excess 
of 40 percent.  Accordingly, the Board finds that as of April 
14, 2000, the criteria for a rating of 40 percent, and no 
more, have been met.  




ORDER

For the period from November 6, 1995 to April 13, 2000, a 
rating in excess of 10 percent for service-connected CFS is 
denied.  

As of April 14, 2000, a 40 percent rating for service-
connected CFS is granted, subject to provisions governing the 
payment of monetary benefits.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

